FIRST AMENDED LOCK-UP/LEAK-OUT AGREEMENT




THIS FIRST AMENDED LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and
entered into between Joshua Gold Resources Inc., a Nevada corporation (the
“Company”), and the undersigned persons or entities listed on the Counterpart
Signature Page hereof (each a “Shareholder” and collectively the
“Shareholders”), effective as of the earlier of the date indicated on the
Counterpart Signature Page or the delivery of this duly executed Agreement to
the Company, in the event no date is indicated (the “Effective Date”).  For all
purposes of this Agreement, “Shareholder” includes any “affiliate,” controlling
person of Shareholder, agent, representative or other person with whom
Shareholder is or may be deemed to be acting in concert with in connection with
any sale or disposition of any shares of the $0.0001 par value common stock (the
“Common Stock”) of the Company.




RECITALS:




WHEREAS, on July 24, 2018, the Company publicly filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-1 (the “Registration Statement”), which provided, among other things, for the
registration of 62,912,797 shares of the Company’s Common Stock for resale by
certain selling security holders (the “Selling Security Holders’ Shares”); and




WHEREAS, the SEC declared the Registration Statement effective on August 10,
2018, and the Company has maintained such effectiveness with respect to the
Selling Security Holders’ Shares through the date hereof; and




WHEREAS, in response to a prior SEC comment on a confidentially-filed draft of
the Registration Statement, the prospectus that is a part of the effective
Registration Statement (the “Prospectus”) provides that “[a]s there is no
existing market for our common stock, the Selling Stockholders will sell their
shares of common stock at the fixed price of $0.15 per share until our shares
are listed on a national securities exchange or quoted on the OTC Bulletin
Board, OTCQX or OTCQB, at which time they may sell the shares at the prevailing
market prices or at privately negotiated prices”; and




WHEREAS, in the fall of 2018, Network 1 Financial Securities (“Network 1”), a
broker-dealer registered with the SEC, submitted a Form 211 application (the
“Form 211 Application”) on behalf of the Company to the Financial Industry
Regulatory Authority (“FINRA”) for quotations of the Company’s Common Stock in
the over-the-counter securities market; and




WHEREAS, in connection with the Form 211 Application, and in order to ensure an
orderly market for the trading of its Common Stock, on or about April 5, 2019,
the Company and each of the undersigned Shareholders executed and delivered a
Lock-up/Leak-out Agreement restricting resales of their shares of Common Stock
(the “LULO Agreement”), a copy of which LULO Agreement is attached hereto as
Exhibit A; and




WHEREAS, among other things, the LULO Agreement provides for:  (i) a 12 month
lock-up on the 31,725,885 restricted shares of Common Stock held by the
undersigned (the “Restricted Shares”), beginning on the date of approval of the
Form





--------------------------------------------------------------------------------







211 Application; and (ii) a 90 day lock-up on the 45,846,270 Selling Security
Holders’ Shares held by the undersigned (the “Registered Shares”) beginning on
the date of approval of the Form 211 Application, with a subsequent nine month
leak-out of such Shares on the terms provided in the LULO Agreement.  For
purposes of this Agreement and the amendments to the LULO Agreement referenced
herein, the 31,725,885 Restricted Shares and the 45,846,270 Registered Shares
(an aggregate total of 77,572,155 Shres) shall be referred to collectively as
the “LULO Shares” and all such LULO shares are itemized on the “First Amended
Lock-up/Leak-out Agreement Table” that is attached hereto as Exhibit B; and




WHEREAS, on June 17, 2019 (the “Form 211 Application Approval Date”), FINRA
notified Network 1 that it may initiate priced quotations for the Company’s
Common Stock and the Common Stock has been quoted on the OTC Pink market since
that time; and




WHEREAS, a representative of the SEC’s Office of the Chief Counsel has advised
the Company’s securities counsel that the SEC’s policy is to prohibit selling
security holders of issuers of common stock that is quoted on the OTC Pink
market from selling their shares pursuant to an effective S-1 registration
statement at market prices or any price that is different from the flat price
per share designated in such registration statement; and




WHEREAS, the practical effect of such SEC policy is to prevent the selling
security holders identified in the Registration Statement from selling their
registered shares of Common Stock at any price other than $0.15 per share, which
will  significantly limit their ability to sell such shares; and




WHEREAS, all of the shares of Common Stock that are subject to the LULO
Agreement are currently eligible for resale under Rule 144 of the SEC and the
Prospectus provides that “[a]ny shares of common stock covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act,
as amended, may be sold under Rule 144 rather than this prospectus”; and




WHEREAS, the Company currently has extremely limited funds and the costs and
expenses of maintaining effectiveness of the Registration Statement have been
financially burdensome; and




WHEREAS, for the foregoing reasons the Board of Directors of the Company has
resolved to remove from registration all 62,912,797 of the Selling Security
Holders’ Shares which have not heretofore been offered or sold, including the
45,846,270 Registered Shares; and




WHEREAS, the Company believes that the following amendments to the LULO
Agreement will help to ensure a continued orderly market for the Common Stock
while increasing the liquidity of the Selling Security Holders’ Shares;








2







--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:




1.

All the capitalized terms employed herein shall have the meanings attributed to
them in the LULO Agreement.




2.

Paragraphs 1 and 2 of the LULO Agreement, which provide for the 12 month lock-up
on the Restricted Shares and the 90 day lock-up of the Registered Shares,
respectively, are hereby abrogated and shall have no force or effect as of the
Effective Date.




3.

Effective as of the Effective Date, Paragraph 3 of the LULO Agreement is hereby
amended to read as follows:




3.

12 Month Leak-Out of LULO Shares.  Subject to compliance with all of the
applicable SEC General Rules and Regulations, and except as otherwise expressly
provided herein, the Shareholder shall sell the LULO Shares only subject to the
following conditions, commencing on the Form 211 Application Approval Date and
expiring on the one-year anniversary date thereof, i.e., June 17, 2020 (the
“LULO Shares Leak-Out Period”):




3.1

The Shareholder shall be allowed to sell in one (1) week, no more than the
greater of (i) five percent (5%) of the total shares of the Company publicly
traded on any nationally recognized medium of a stature no less than the Pink
OTC Markets Group, Inc. (the “OTC Pink”) over the previous ten (10) trading
days, or (ii) one percent (1%) of the total number of LULO Shares (i.e., 0.01 x
77,572,155 LULO Shares = 775,721 LULO Shares) divided by thirteen (13) weeks
(i.e., 775,721 LULO Shares / 13 = 59,670 LULO Shares), on a non-cumulative
basis, meaning that if the amount of shares allowed to be sold under this
subparagraph is not sold in any specific week, that the unsold amount cannot be
cumulated and sold in any subsequent week or weeks with the sale of other shares
that are allowed to be sold in a specific week (the “Leak-Out Sale Amount”), and
that all such sales shall be made at the “ask” price and not the “bid” price.




3.2

During the LULO Shares Leak-Out Period, all LULO Shares shall be sold by the
Shareholder in “broker’s transactions” and in compliance with the “manner of
sale” requirements as those terms are defined in Rule 144 of the SEC, meaning
that the Shareholder will pay only the usual and customary brokerage commission
or discount in connection with any such sale and will not solicit or arrange for
the solicitation of orders to buy any of the Shareholders’ Registered Shares in
order to ensure that all such sales are made in “routine trading transactions.”





3







--------------------------------------------------------------------------------










3.3

During the LULO Shares Leak-Out Period, the Shareholder will not engage in an
investment strategy based upon selling the LULO Shares or any other shares of
the Company “short” while any of the LULO Shares remain unsold.




4.

Effective as of the Effective Date, Paragraph 4 of the LULO Agreement is hereby
amended to read as follows:




4.

Notwithstanding the LULO Shares Leak-Out Period, this Agreement shall not
prohibit the following transfers of LULO Shares so long as the LULO Shares
Leak-Out Period remains on the shares transferred for: (i) dispositions by gift
or by will or applicable laws of descent and distribution or otherwise to a
Shareholder’s parents, siblings, spouse, children or grandchildren; (ii) a trust
for the benefit of the Shareholder’s parents, siblings, spouse, children or
grandchildren; (iii) a partnership, the general partner of which is the
Shareholder or the Shareholder’s parents, siblings, spouse, children or
grandchildren, or a corporation or limited liability company, a majority of
whose outstanding equity interests are owned of record or beneficially by the
Shareholder or any of the foregoing; (iv) to an affiliate of the Company; and
(v) or in a tender offer to acquire a controlling interest in the Company;
provided, however, any sales of LULO Shares by any such transferee shall be
subject to “aggregation” with all sales by the transferring Shareholder so that
the total sales of LULO Shares by the Shareholder and any transferee shall not
exceed the Leak-Out Sale Amount.




5.

The Company undertakes to make a public announcement on Form 8-K filed with the
SEC describing this agreement no later than the fourth business day after the
latest execution date hereof.  




6.

Subject to the modifications and amendments provided herein, the LULO Agreement,
including the notice provisions thereof, shall remain in full force and effect.
 Except as expressly set forth herein, this Agreement shall not be deemed to be
a waiver of any provision of the LULO Agreement (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  




7.

Each of the undersigned states that he/she/its control person(s) has read the
foregoing Agreement and understands and agrees to it.




8.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose





4







--------------------------------------------------------------------------------







behalf such signature is executed) the same with the same force and effect as if
such signature were an original thereof.




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the respective dates indicated below.




Joshua Gold Resources Inc.







Date: _______________.

By:  ___________________________

        

       Benedetto Fuschino, President and CEO





5







--------------------------------------------------------------------------------





















FIRST AMENDED LOCK-UP/LEAK-OUT AGREEMENT

COUNTERPART SIGNATURE PAGE




This Counterpart Signature Page for that certain First Amended Lock-Up/Leak-Out
Agreement (the “Agreement”) effective as of the earlier of the signature date
hereof or delivery of this Agreement (the Effective Date”), among Joshua Gold
Resources Inc., a Nevada corporation (the “Company”); and the undersigned
Shareholder, by which the Shareholder, through execution and delivery of this
Counterpart Signature Page, intends to be legally bound by the terms of the
Agreement, as a Shareholder, of the number of LULO Shares of the Company set
forth opposite his/her/its name in Exhibit A of the Agreement.







SHAREHOLDER:




______________________________________________

(Print Name)

______________________________________________

(Street Address)




______________________________________________

(City and State or Province and Country)

  (Postal Zip)

  

    




Date: _____________.

______________________________________________

(Signature)

       (Representative Capacity, if an Entity)







                 BROKER ACKNOWLEDGEMENT:




______________________________________________

(Print Name)

______________________________________________

(Street Address)




______________________________________________

(City and State or Province and Country)        (Postal Zip)

______________________________________________

(Stock Certificate No. and Number of Shares)




Date: _____________.

______________________________________________

(Signature)

                           (Representative Capacity)





6





